Title: LeRoy, Bayard & Company to Thomas Jefferson, 7 August 1816
From: LeRoy, Bayard & Co.
To: Jefferson, Thomas


          
             Sir
            Newyork the 7 August 1816.
          
          In reply to the communication we made to Mess. N. & J & R. Van Staphorst on the Subject of your last favor to us under date of the 7 of May, whereby you proposed to discharge the amount due them  in three annual installments, these friends have written to us as
			 follows, we quote their own words, Viz “Our intention in this advance  having allways been to oblige mr Jefferson we will allow him every facility to discharge the amount due to us in the manner heretofore mention’d (within three years from 7 May last) and readily consent to the arrangement proposed
			 which we request you to bring in due order. We beg you will communicate it to that Gentleman together with the assurance of our true regard” and while we acquit ourselves with pleasure of this
			 Commission we make free to repeat for good understanding Sake that in compliance with your proposal we Shall calculate on Successive payments  under
          
            
              dates of  
              7 May 1817 $
              2083.20
              }
               with interest @ 6% ⅌ annm from the 1 Day of January 1816 to the respective periods.
            
            
              
               7 May 1818 "   
              2083.20
            
            
              
              7 May 1819 "  
              2083.20
            
          
          
            We have the honor to Subscribe with great respect   Sir Your obedt hl St
            
              
                LeRoy Bayard & Co
              
              
                   Successors to
              
              
                  LeRoy Bayard & mcEvers
              
            
          
        